      Case 4:18-cv-03985 Document 181 Filed on 06/17/21 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

JAYLA ALLEN, DAMON JOHNSON,
TREASURE SMITH, and THE PANTHER
PARTY,

Plaintiffs,
                                                       Civil Action No. 4:18-cv-3985
v.

WALLER COUNTY, TEXAS; THE
WALLER COUNTY COMMISSIONERS
COURT; JUDGE CARBETT “TREY” J.
DUHON III, in his official capacity as the
Waller County Judge; and CHRISTY A.
EASON, in her official capacity as the Waller
County Elections Administrator,
Defendants.


    PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
        PLAINTIFFS’ PROPOSED POST-TRIAL FINDINGS OF FACT AND
                 CONCLUSIONS OF LAW AND PLAINTIFFS’
                  POST-TRIAL MEMORANDUM OF LAW

        Individual Plaintiffs Damon Johnson and Treasure Smith and organizational

Plaintiff The Panther Party (collectively, “Plaintiffs”) write to provide the Court with notice

of a change in Texas law that exempts certain Texas counties, including Defendant Waller

County, from the uniformity requirements in House Bill (“H.B.”) 1888 of 2019.

        During the 2021 legislative session, the Texas Legislature passed H.B. 3107, which

the Governor signed into law on June 15, 2021.1 H.B. 3107 will become effective law on


1
     Plaintiffs attach the enrolled version of H.B. 3107 available on the Texas General
     Assembly’s website as Exhibit A to this notice; the bill’s text is also available at
     https://capitol.texas.gov/BillLookup/Text.aspx?LegSess=87R&Bill=HB3107.
                                                  1
    Case 4:18-cv-03985 Document 181 Filed on 06/17/21 in TXSD Page 2 of 4




September 1, 2021. See H.B. 3107, § 101. Previously, and as of trial, H.B. 1888 mandated

that, in counties with more than 1,000 registered voters, early voting must be conducted at

any temporary branch polling place (“TBPP”) on each weekday of the early voting period

because those weekdays are when voting is required to be conducted at the main early

voting polling place. Tex. Elec. Code §§ 85.005(a), 85.064(b); see ECF No. 175 at ¶¶ 463–

65 (providing a more detailed overview of H.B. 1888’s requirements for TBPPs during

early voting). But H.B. 3107 will exempt counties with populations under 100,000—

including Waller County—from this requirement. See H.B. 3107, § 56. Instead, as of

September 1, 2021, Texas law will explicitly provide that “[t]he schedules for conducting

voting” in Waller County and other counties with populations under 100,000 “are not

required to be uniform among the temporary branch polling places.” Id. H.B. 3107 will

thus enlarge Waller County’s discretion to provide early voting at temporary branch polling

places—including the Memorial Student Center (“MSC”)—on any days and during any

hours of the period for early voting by personal appearance, so long as voting at the TBPP

is conducted on at least two consecutive business days and for at least eight consecutive

hours on each of those days. See id.

       H.B. 3107’s enactment, therefore, provides additional support for Plaintiffs’

arguments on H.B. 1888 and mootness. See ECF No. 100 at 2–6; ECF No. 176 at 112–18.

Moreover, Waller County’s exemption from H.B. 1888’s requirements, once H.B. 3107

takes effect, may be relevant to the Court’s consideration of briefings both on H.B. 1888

and on Plaintiffs’ requested remedies. Compare ECF No. 175 at ¶¶ 463–65, with ECF No.

101 at 3–6, and ECF No. 178 ¶¶ 109–12; see also Day 7 Tr., 182:21–23 (Defendant Eason

                                            2
    Case 4:18-cv-03985 Document 181 Filed on 06/17/21 in TXSD Page 3 of 4




testifying that, if Waller County were no longer subject to H.B. 1888, she would propose

more early voting at the MSC).

      Respectfully submitted on June 17, 2021,

/s/ Leah C. Aden
Leah C. Aden*                                  Adam T. Schramek (SDTX 31913)
John S. Cusick*                                 State Bar No. 24033045
Steven C. Lance*                               Attorney-in-Charge
NAACP LEGAL DEFENSE AND                        NORTON ROSE FULBRIGHT US LLP
    EDUCATIONAL FUND, INC.                     98 San Jacinto Boulevard, Suite 1100
40 Rector Street, 5th Floor                    Austin, Texas 78701-4255
New York, New York 10006                       Telephone: (512) 474-5201
Phone: (212) 965-2200                          Facsimile: (512) 536-4598
Fax: (212) 226-7592                            adam.schramek@nortonrosefulbright.com
laden@naacpldf.org
jcusick@naacpldf.org                           Julie Goodrich Harrison (SDTX 3017799)
slance@naacpldf.org                             State Bar No. 24092434
                                               1301 McKinney Street, Suite 5100 Houston,
                                               Texas 77010 Telephone: (713) 651-5151
Catherine Meza                                 Fax: (713) 651-5246
NAACP LEGAL DEFENSE AND                        julie.harrison@nortonrosefulbright.com
  EDUCATIONAL FUND, INC.
700 14th Street NW, Suite 600
Washington, DC 20005
cmeza@naacpldf.org

Counsel for Plaintiffs

 *Pro Hac Vice




                                           3
    Case 4:18-cv-03985 Document 181 Filed on 06/17/21 in TXSD Page 4 of 4




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 17, 2021, a true and correct copy of the foregoing

document was served on all counsel of record through the Court’s Electronic Case Filing

(ECF) system.



                                                /s/ Leah C. Aden
                                                Leah C. Aden




                                            4
